Case 2:19-cv-03866-GEKP Document1 Filed 08/23/19 Page 1of8

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

A. GURDA PRODUCE CoO., INC.,
35 Davandjer Lane NO.::
Pine Island, NY 10969,

Plaintiff,

VS.

HUNTER BROS., INC.,
6700 Essington Avenue
Suites H8 & H9
Philadelphia, PA 19153,
and
FRANK WIECHEC, II,
6700 Essington Avenue
Suites H8 & H9
Philadelphia, PA 19153,
Defendants.

 

COMPLAINT
Plaintiff A. Gurda Produce Co., Inc. (“Plaintiff”), brings this Complaint against
Defendants Hunter Bros., Inc. (“Hunter”) and Frank Wiechec, III (hereinafter

““Wiechec,” and, together with Hunter and Plaintiff, the “Parties”’), and Plaintiff alleges

as follows:
PARTIES
1. At all relevant times, Plaintiff (a) was a New York corporation having

its office and principal place of business located at 35 Davandjer Lane, Pine Island, NY
10969, and a mailing address of P.O. Box 2356, Middletown, NY 10940; (b) has been in
the business of selling wholesale quantities of perishable agricultural commodities

(hereinafter “Produce’’) in interstate commerce; and (c) is a produce dealer subject to
Case 2:19-cv-03866-GEKP Document1 Filed 08/23/19 Page 2 of 8

and licensed dealer under PACA. See, Plaintiffs license information annexed hereto
as Exhibit “A.”

2. Defendant Hunter is a Pennsylvania corporation with its principal place
of business located at 6700 Essington Avenue, Suites H8 & H9, Philadelphia, PA
19153. Defendant is engaged in the business of, among other things, buying wholesale
produce and selling such produce in retail commerce, and was, at all relevant times,
subject of the provisions of PACA as both a retailer and a dealer as such terms and
define in PACA.

3, Upon information and belief, Wiechec has a principal place of business
located at 6700 Essington Avenue, Suites H8 & H9, Philadelphia, PA 19153, and
Wiechec is and was an officer, director, and/or shareholder of Defendant Hunter,
during the Claim Period (defined below) who, controlled the operations of Hunter, and
was in a position of control over the PACA Trust (defied below) assets belonging to
Plaintiff.

JURISDICTION AND VENUE

4. This Court has jurisdiction over the subject matter of this action pursuant
to § 5(c)(5) of the Perishable Agricultural Commodities Act, 7 U.S.C. § 499e(c)(5)
(“PACA”), and pursuant to 28 U.S.C. § 1331.

5. The Court has supplemental jurisdiction over Plaintiffs’ claims arising
under state law pursuant to 28 U.S.C. § 1367(A).

ALLEGATIONS COMMON TO ALL COUNTS
6. This action is brought to enforce the trust provisions of P.L. 98-273, the

1984 amendment to Section 5(c) of PACA, 7 U.S.C. § 499e(c).
Case 2:19-cv-03866-GEKP Document1 Filed 08/23/19 Page 3 of 8

7. Between October 10, 2017 through September 18, 2018, Plaintiff sold
and delivered to Hunter, in interstate commerce, wholesale amounts of Produce worth
$98,847.30 to Defendants who (i) accepted same (the “Accepted Produce”) and (ii)
agreed to pay Plaintiff that principal amount pursuant to the Parties’ contracts.

8. At the time Defendants received and accepted the Accepted Produce,
Plaintiff became a beneficiary in a floating, non-segregated statutory trust (the “PACA
Trust’) designed to assure payment to produce suppliers.

9. The PACA Trust consists of inventories of Produce, food or products
derived from Produce (“Products”), accounts receivable, proceeds of the sale of Produce
or Products (“Proceeds”), and assets commingled with, purchased with or otherwise
acquired with Proceeds in the possession or control of Defendants. Assets subject to the

PACA Trust are hereinafter referred to as “PACA Trust Assets.”

10. _—_— Plaintiff timely preserved its interest in the PACA Trust in the principal
amount of $98,847.30 by delivering to Defendants invoices containing the requisite
statutory language pursuant to 7 U.S.C. § 499e(c)(4), by sending those invoices to
Defendants, and remains a beneficiary thereof until full payment is made for the
Accepted Produce. A summary of the invoices for Hunter reflecting the principal
amount due and owing are annexed hereto as Exhibit “B.”

11. Defendants have failed and refused to pay Plaintiff any portion of the
$98,847.30 principal due and owing for the Accepted Produce, despite Plaintiffs
repeated demands. Defendants have violated their statutory, regulatory and contractual
duties to preserve and turnover the PACA Trust Assets belonging to Plaintiff by

dissipating those assets.
Case 2:19-cv-03866-GEKP Document1 Filed 08/23/19 Page 4of8

AS AND FOR FIRST CAUSE OF ACTION AGAINST ALL DEFENDANTS
(Injunctive Relief)

12. Plaintiff repeats and reasserts each and every allegation contained in

paragraphs 1 through 11 of this Complaint as though fully set forth herein.

13. Defendants’ failure to make payments to Plaintiff of trust funds in the
principal amount of at least $98,847.30 from the PACA Trust is violation of PACA and
PACA regulations, and is unlawful.

14. Defendants’ continued operations are continuing to dissipate the PACA
Trust assets.

15. Therefore, pursuant to PACA and prevailing legal authority, Plaintiff is
entitled to temporary and permanent injunctive relief against Defendants, enjoining
and restraining Defendants and their respective agents from further dissipating the
PACA Trust assets belonging to Plaintiff, and requiring the turnover to Plaintiff of
PACA Trust funds in the possession of third parties

AS AND FOR A SECOND CAUSE OF ACTION AGAINST ALL DEFENDANTS
(Failure to Make Prompt Payments of Trust Funds)

16. ‘Plaintiff repeats and reasserts each and every allegation contained in
paragraphs | through 15 of this Complaint as though fully set forth herein.

17. Defendants received each of the produce shipments on which this action
is based.

18. Defendants are required to promptly tender to Plaintiff full payment for
those shipments pursuant to the Invoices rendered and PACA.

19. Asa direct and proximate result of Defendants’ failure to maintain and

protect the PACA Trust Assets from dissipation, Plaintiff has suffered damages in the
Case 2:19-cv-03866-GEKP Document1 Filed 08/23/19 Page 5of8

principal amount of $98,847.30 plus interest from the date of each invoice became past

due, costs and attorneys’ fees.
AS AND FOR A THIRD CAUSE OF ACTION AGAINST DEFENDANT
FRANK WIECHEC, UI
(Unlawful Disposition of Trust Assets by a Corporate Official)

20. Plaintiff repeats and reasserts each and every allegation contained in
paragraphs 1 through 19 of this Complaint as though fully set forth herein.

21. | Upon information and belief, Defendant Wiechec is an officer, director
and/or shareholder who operated Hunter during the Claim Period and, was in position
of control over the PACA Trust assets belonging to Plaintiff.

22. | Upon information and belief, Defendant Wiechec failed to direct Hunter
to fulfill its statutory duty to preserve the PACA Trust assets and pay Plaintiff for the
Produce it supplied to Hunter, which is unlawful dissipation of the PACA Trust assets
by a corporate official and breach of his fiduciary as PACA Trustee.

23.  Asaresult of said unlawful dissipation of PACA Trust assets, Plaintiff
has been deprived of its rights as beneficiary in the PACA Trust and has been denied
payment for the Produce it supplied, and therefore, Plaintiff has incurred damages in
the amount of $98,847.30, plus interest from the date each invoice became past due,
costs and attorneys’ fees.

AS AND FOR A FOURTH CAUSE OF ACTION AGAINST ALL
DEFENDANTS
(Failure to Pay for Goods Sold)
24. Plaintiff repeats and reasserts each and every allegation contained in

paragraphs | through 23 of this Complaint as though fully set forth herein.
Case 2:19-cv-03866-GEKP Document1 Filed 08/23/19 Page 6 of 8

25. Defendants failed and refused to pay Plaintiff the amount of at least
$98,847.30 owed to Plaintiff for the produce delivered to, and received by, Defendants.
26.  Asadirect and proximate result of Defendants’ failure to pay promptly,
Plaintiff has suffered damages in the principal amount of $98,847.30, plus interest,

costs and attorneys’ fees.
AS AND FOR A FIFTH CAUSE OF ACTION
AGAINST DEFENDANT HUNTER
(Breach of Contract)

27. Plaintiff repeats and reasserts each and every allegation contained in
paragraphs 1 through 26 of this Complaint as though fully set forth herein

28. Hunter received Plaintiff's terms and conditions of sale which were
contained in each of the Invoices for Produce delivered to Hunter, including the terms
of credit agreed to between the Hunter and Plaintiff.

29. Hunter received the Invoices without objection on or about the dates
indicated onthe face of each Invoices.

30. Each Invoice constitutes a valid and enforceable agreement between
Hunter and Plaintiff.

31. | Hunter breached the terms and conditions of the invoices by failing to
timely remit payment for the produce it received from Plaintiff.

32. Plaintiff has performed all of the duties, obligations and conditions
precedent on its part to be performed under its agreement with Hunter and the Invoices.

33. Asadirect and proximate result of Hunter’ breach of contract, Plaintiff

has suffered damages in the principal amount of at least $98,847.30, plus interest from

the date each invoice became past due, costs and attorneys’ fees.
Case 2:19-cv-03866-GEKP Document1 Filed 08/23/19 Page 7 of 8

AS AND FOR AN SIXTH CAUSE OF ACTION AGAINST ALL
DEFENDANTS
(Interest and Attorneys’ Fees)

34. ‘Plaintiff repeats and reasserts each and every allegation contained in
paragraphs 1 through 33 of this Complaint as though fully set forth herein.

35. Plaintiff's Invoices expressly provide for Plaintiff to recover interest and
reasonable attorney’s fees incurred by Plaintiff as a result of Defendants’ failure to
make full payment of all sums due to Plaintiff for the delivery of the Produce.

36. Asa result of Defendants’ continuing failure to make full payment
promptly in the amount of $98,847.30, Plaintiff has been required to pay attorneys’
fees in order to pursue its claims against Defendants to force compliance by
Defendants with their respective statutory duties under PACA, as well as, the
Defendants’ contractual obligations pursuant to the Invoices, and upon information
and belief, will continue to incur such costs and fees until resolution of this mater and

recoupment of all PACA Trust proceeds

WHEREFORE, Plaintiff, A. Gurda Produce Co., Inc., respectfully requests the

following relief:

A. On the FIRST CAUSE OF ACTION, preliminary and permanent
injunction enjoying and restraining Defendants and their agents
from further dissipating the PACA Trust assets belonging to
Plaintiff, and requiring the turnover to Plaintiff of PACA Trust
funds in the possession of third parties;

B, On the SECOND CAUSE OF ACTION, judgment against

Defendants, jointly and severally, in the amount of at least
Case 2:19-cv-03866-GEKP Document1 Filed 08/23/19 Page 8 of 8

$98,847.30 under the trust provisions of PACA, plus interest, costs
and reasonable attorney ‘s fees;

C. On the THIRD CAUSE OF ACTION, judgment against Wiechec in
the amount of at least $98,847.30 under the trust provisions of
PACA;

D. On the FOURTH CAUSE OF ACTION, judgment against
Defendants, jointly and severally, in the amount of at least
$98,847.30, plus interest, costs and reasonable attorney's fees;

E. On the FIFTH CAUSE OF ACTION, judgment against Hunter in
the amount of at least $98,847.30, plus interest, costs and reasonable
attorneys’ fees;

F, On the SIXTH CAUSE OF ACTION, judgment against Defendants,
jointly and severally, for pre-judgment interest, costs and
reasonable attorney ‘s fees; and

G, Such other and further relief as the Court deems just and proper

Dated: 8/22 g
Stephen M. Hl ik, Esquire
Attorneys for Plaintiff

 
